--------------------------------------------------------------------------------

Exhibit 10.2
 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (the “Agreement”) is entered into and effective as of the
date of the acquisition (“Effective Date”) by and between GREENHOUSE HOLDINGS,
INC., a Nevada corporation (the “Company”) of Control Engineering, Inc. (“CEI”)
between the Company and DAVID LAUTNER and CARLOS CARRILLO (each, including their
successors and assigns, a “Shareholder” and collectively, the “Shareholders”).


WHEREAS, ON THE Effective Date, in connection with the Company’s share exchange
with CEI (the “Share Exchange”), the Shareholders were issued an aggregate of
653,856 shares (the “Shares”) of the Company’s common stock, par value $0.001
per share (the “Common Stock”) .


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Shareholders
agree as follows:


1.          One-Year Prohibition on Sales or Transfers. Each Shareholder,
including the Shareholders’ Affiliated Entities (as defined below), hereby
agrees that from the Effective Date hereof until May 19, 2012 (the “Lock-Up
Period”), each Shareholder will not offer, sell, contract to sell, pledge, give,
donate, transfer or otherwise dispose of, directly or indirectly, any shares of
the Company’s Common Stock or securities convertible into or exerciseable for
Common Stock issued to the Shareholders pursuant to the Share Exchange (the
“Lock-Up Shares”) of such Shareholder’s shares or securities or rights
convertible into or exchangeable or exercisable for any Lock-Up Shares, enter
into a transaction which would have the same effect, or enter into any swap,
hedge or other arrangement that transfers, in whole or in part, any of the
economic or voting consequences of ownership of such securities, whether any
such aforementioned transaction is to be settled by delivery of the Lock-Up
Shares or such other securities, in cash or otherwise, or publicly disclose the
intention to make any such offer, sale, pledge or disposition, or to enter into
any such transaction, swap, hedge or other arrangement (the “Lock-Up
Agreement”). As used in this Agreement “Affiliated Entities” shall mean any
legal entity, including any corporation, limited liability company, partnership,
not-for-profit corporation, estate planning vehicle or trust, which is directly
or indirectly owned or controlled by such Shareholder or his or her descendants
or spouse, of which such Shareholder or his or her descendants or spouse are
beneficial owners, or which is under joint control or ownership with any other
person or entity subject to a lock-up agreement regarding the Company’s stock
with terms substantially identical to this Agreement.


2.          Allowable Sales During Lock-Up Period and Thereafter.
Notwithstanding the terms of Section 1 above, during the Lock-Up Period the
Shareholders may:
 
(a)           Transfer Lock-Up Shares to the Company or its designee.
 
              (b)           Make a bona fide charitable donation to a
non-profit, religious organization or institution that is independent of each
Shareholder (a “Charitable Donee”).


 
 

--------------------------------------------------------------------------------

 
(c)           Transfer Lock-Up Shares to one of the Shareholders’ Affiliated
Entities, so long as such Shareholders’ Affiliated Entity agrees in an
additional written instrument delivered to the Company to be subject to the
terms and conditions of this Agreement.
 
(d)           In the event that a Shareholder is subject, on the Effective Date,
to any legally binding, written “put” or “call” option (the “Option”), such
Shareholder shall furnish a copy of such written Option to the Chief Financial
Officer or General Counsel of the Company prior to or at the time of signing
this Agreement. In such event, the provisions of this Agreement shall not
prevent such Shareholder from honoring his or her “put” rights or “call”
obligations pursuant to such Option and the Company will, upon request, furnish
any reasonably required written waiver of the applicability of this Agreement to
the extent necessary to allow such Shareholder to meet his or her obligation.
 
3.          Application of this Agreement to Shares Sold or Otherwise
Transferred. So long as such sales or other Transfers are made in compliance
with other requirements of this Agreement, Lock-Up Shares sold in the public
market shall thereafter not be subject to the restrictions on sale or other
Transfer contained in this Agreement. Lock-Up Shares that are properly
transferred to a Charitable Donee or Lock-Up Shares sold or otherwise
Transferred in private sales or other Transfers pursuant to an Option shall
thereafter not be subject to the restrictions on sale or other Transfer
contained in this Agreement. Transfers of Lock-Up Shares shall continue to be
subject to the other terms of this Agreement as described in that Section.
Transferred Lock-Up Shares may continue to be subject to restrictions imposed by
federal or state securities laws and contractual agreements outside of this
Agreement.
 
4.          Attempted Transfers. Any attempted or purported sale or other
Transfer of any Lock-Up Shares by the Shareholders in violation or contravention
of the terms of this Agreement shall be null and void ab initio. The Company
shall, and shall instruct its transfer agent to, reject and refuse to transfer
on its books any Lock-Up Shares that may have been attempted to be sold or
otherwise Transferred in violation or contravention of any of the provisions of
this Agreement and shall not recognize any person or entity
 
5.          Waiver of Claims. The Shareholders hereby irrevocably waive any and
all known or unknown claims and rights, whether direct or indirect, fixed or
contingent, that such Shareholder may now have or that may hereafter arise
against the Company or any of its affiliates, or any of its respective officers,
directors, shareholders, employees, agents, attorneys or advisors arising out of
the negotiation, documentation of this Agreement.
 
6.          Consent or Approval of Company. Whenever the waiver, consent or
approval of the Company is required herein or is desired to amend this Agreement
or waive any requirement in this Agreement, such consent, approval, amendment or
waiver may only be given by the Company if and when approved by a majority of
the Company’s then independent directors; provided, however, that the
independent directors may delegate this authority to executive officers of the
Company if such Shareholder seeking or benefiting from the consent, approval,
amendment or waiver is not serving as an officer or director of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Acknowledgement of Representation. The Shareholders represent and
warrant to the Company that the Shareholders were or had the opportunity to be
represented by legal counsel and other advisors selected by the Shareholders in
connection with the Share Exchange and has been represented by legal counsel and
other advisors selected by the Shareholder in connection with this Agreement.
The Shareholders have reviewed this Agreement with his, her or its legal counsel
and other advisors and understands the terms and conditions hereof. The
Shareholders understand, acknowledge and confirm that Peter Campitiello, Esq. of
Tarter Krinsky & Drogin LLP represented only the Company in connection with this
Agreement.
 
8.           Legends on Certificates. All Lock-Up Shares now or hereafter owned
by the Shareholders, except any shares purchased in open market transactions by
Shareholders that are not affiliates (as such term is defined under securities
laws) of the Company, shall be subject to the provisions of this Agreement and
the certificates representing such Lock-Up Shares shall bear the following
legends:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED FOR VALUE
UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO
IT, OR OTHERWISE SATISFIES ITSELF, THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.


THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A LOCK-UP AGREEMENT, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF
THE CORPORATION.
 
9.           Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada.
 
10.         Notices. Any notices and other communications given pursuant to this
Agreement shall be in writing and shall be effective upon delivery by hand or on
the fifth (5th) day after deposit in the mail if sent by certified or registered
mail (postage prepaid and return receipt requested) or on the next business day
if sent by a nationally recognized overnight courier service (appropriately
marked for overnight delivery) or upon transmission if sent by facsimile (with
immediate electronic confirmation of receipt in a manner customary for
communications of such type). Notices are to be addressed as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
If to the Company, to


GreenHouse Holdings, Inc.
5171 Santa Fe Street, Suite I
San Diego, CA 092109
(858) 273-2626- Phone
(858) 430-2790- Fax
Attention: Chief Executive Officer


 
If to the Shareholders, to the address set forth on the signature page attached
hereto.
 
11.         Binding Effect. This Agreement will be binding upon and inure to the
benefit of the Company, its successors and assigns and to the Shareholders and
their respective permitted heirs, personal representatives, successors and
assigns.
 
12.          Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and the transactions contemplated hereby and supersedes all prior
written and oral agreements, arrangements and understandings relating to the
subject matter hereof. This Agreement may not be changed orally, but may only be
changed by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification or discharge is sought.
 
13.         Remedies. The parties hereto acknowledge that money damages are not
an adequate remedy for violations of this Agreement and that any party may, in
such party’s sole discretion, apply to any court of competent jurisdiction for
specific performance or injunctive relief or such other relief as such court may
deem just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party hereto waives
any objection to the imposition of such relief. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof, whether
at law or in equity, shall be cumulative and not alternative, and the exercise
or beginning of the exercise of any thereof by any party hereto shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.
 
14.         Counterparts. This Agreement may be executed by facsimile and in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. Each counterpart
may consist of a number of copies each signed by less than all, but together
signed by all, of the parties hereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.
 
GREENHOUSE HOLDINGS, INC.
 
By: ________________
Name: John W. Galt
Title:  President


 
SHAREHOLDERS:




__________________________
DAVID LAUTNER




__________________________
CARLOS CARILLO